Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.447 Filed 07/14/20 Page 1 of 26




                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

  UNITED STATES OF AMERICA,

                                         Case No. 15-cr-20709

                 Plaintiff,

                                         Hon. Linda V. Parker
  v.                                     United States District Judge


  RAYMEL GREENE,

                 Defendant.

                United States’ Response Opposing
        the Defendant’s Motion for Compassionate Release


  Greene is a career offender, who this Court sentenced to 120 months

in prison for his third drug trafficking conviction. In his preceding state-

court conviction for distributing cocaine, he provided cocaine to a user

who then died from an overdose. But that death, his conviction, and

prison sentence did not deter him from dealing still more dangerous

drugs (heroin) while armed with a gun. Facing a guideline range of

151–188 months, Greene received a sentence of 120 months. He now

seeks to shorten that below-guideline sentence, which he began serving




                                     1
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.448 Filed 07/14/20 Page 2 of 26




in March 2016, by moving for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). His motion should be denied.

  First, since January 2020, the Bureau of Prisons has been preparing

for Covid-19, implementing strict precautions to minimize the virus’s

spread in its facilities. Following two recent directives from the

Attorney General, the Bureau of Prisons is also assessing its entire

prison population to determine which inmates face the most risk from

Covid-19, pose the least danger to public safety, and can safely be

granted home confinement. This process necessarily requires the

Bureau of Prisons to identify the best candidates for release, ensure

that their homes are suitable for home confinement, and arrange a way

to quarantine each of them for 14 days. As of July 13, 2020, these

directives have already resulted in at least 6,854 inmates being placed

on home confinement. See BOP Covid-19 Website.

  Second, Greene does not qualify for compassionate release. Because

§ 3582(c)(1)(A) requires that release be “consistent with” the Sentencing

Commission’s policy statements, Greene’s failure to meet the criteria in

USSG § 1B1.13 alone forecloses relief. Even when Covid-19 is taken

into account, Greene’s medical condition does not satisfy the


                                     2
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.449 Filed 07/14/20 Page 3 of 26




requirements in § 1B1.13(1)(A) & cmt. n.1. His latent tuberculosis (TB)

and linear scar on his right lung are neither in the terminal phase nor

do they interfere with his ability to perform basic self-care in prison.

His offense and criminal history also make him a danger to the

community, see USSG § 1B1.13(2), because they show that he is an

armed drug dealer. And the § 3553(a) factors—which the Court must

also consider under § 3582(c)(1)(A)—likewise do not support release.

                               Background

  In June 2015, law enforcement executed a search warrant at

Greene’s house and found 36 grams of crack cocaine, 28 grams of

heroin, and a 9mm semi-automatic handgun. (R. 20: Plea Agreement,

58). In December 2015, Greene pled guilty to possession with intent to

distribute cocaine base under a Rule 11 plea agreement. (R. 20: Plea

Agreement). Both the Rule 11 Plea Agreement and the Presentence

Report scored Greene as a career offender. (R. 20: Plea Agreement, 73,

75; PSR ¶¶ 47, 71). Although his guidelines ranged from 151–188

months (PSR ¶ 70), this Court varied downward, sentencing him to 120

months’ imprisonment in March 2016. (R. 27: Judgment, 102).




                                     3
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.450 Filed 07/14/20 Page 4 of 26




  Greene’s federal conviction comes on the heels of a 2011 state-court

conviction, for distributing cocaine to a person who died from an

overdose. (PSR ¶ 44). Greene’s original state charge, delivery of a

controlled substance causing death, was reduced to a simple

distribution charge. (Id.). He served two years in prison and was

discharged from parole in October 2014—about eight months before

committing his federal offense. (Id.). And Greene has three other felony

drug convictions: delivery of marijuana (1,695 grams) in 2009, and two

earlier possession of cocaine cases. (PSR ¶¶ 29, 35, 42). He also has a

dozen misdemeanor convictions, most of which are for driving on a

suspended license. (PSR ¶¶ 30-43).

    Greene began serving his federal prison sentence in March 2016,

and is currently incarcerated at the Federal Correctional Institute in

Yazoo City, Mississippi. He is 44 years old, and his projected release

date is October 4, 2024. He describes his underlying medical condition

as scarring on his right lung and a latent TB infection. (R. 48: Def. Mot.,

422). But in 2016 he reported that “he does not suffer from any chronic

illnesses and has never been hospitalized, or had surgery.” (PSR ¶ 61).




                                     4
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.451 Filed 07/14/20 Page 5 of 26




Nevertheless, Greene has moved for compassionate release, citing his

medical condition and the Covid-19 pandemic.

                                Argument

I.     The Bureau of Prisons has responded to Covid-19 by
       protecting inmates and increasing home confinement.

       A.    The Bureau of Prisons’ precautions have mitigated
             the risk from Covid-19 within its facilities.

     The Bureau of Prisons has reacted quickly to confront Covid-19’s

spread within its facilities. Wilson v. Williams, 961 F.3d 829, 833–34

(6th Cir. June 9, 2020). For over almost a decade, the Bureau of Prisons

has maintained a detailed protocol for responding to a pandemic.

Consistent with that protocol, the Bureau of Prisons began planning for

Covid-19 in January 2020. Wilson, 961 F.3d at 833–34.

     On March 13, 2020, the Bureau of Prisons began modifying its

operations to implement its Covid-19 Action Plan and minimize the risk

of Covid-19 transmission into and inside its facilities. Id.; see BOP

Covid-19 Modified Operations Website. Since then, as the worldwide

crisis has evolved, the Bureau of Prisons has repeatedly revised its

plan. Wilson, 961 F.3d at 833–34. To stop the spread of the disease, the

Bureau of Prisons has restricted inmate movement within and between

facilities. Id. When new inmates arrive, asymptomatic inmates are
                                   5
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.452 Filed 07/14/20 Page 6 of 26




placed in quarantine for a minimum of 14 days. Id. Symptomatic

inmates are provided with medical evaluation and treatment and are

isolated from other inmates until testing negative for Covid-19 or being

cleared by medical staff under the CDC’s criteria. Id.

  Within its facilities, the Bureau of Prisons has “modified operations

to maximize physical distancing, including staggering meal and

recreation times, instating grab-and-go meals, and establishing

quarantine and isolation procedures.” Id. Staff and inmates are issued

face masks to wear in public areas. See BOP FAQs: Correcting Myths

and Misinformation. Staff and contractors are screened for symptoms,

and contractors are only permitted to access a facility at all if

performing essential service. Wilson, 961 F.3d at 833–34. Social and

legal visits have been suspended to limit the number of people entering

the facility and interacting with inmates. Id. But to ensure that

relationships and communication are maintained throughout this

disruption, the Bureau of Prisons has increased inmates’ telephone

allowance to 500 minutes per month. Legal visits are permitted on a

case-by-case basis after the attorney has been screened for infection.




                                     6
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.453 Filed 07/14/20 Page 7 of 26




  Like all other institutions, penal and otherwise, the Bureau of

Prisons has not been able to eliminate the risks from Covid-19

completely, despite its best efforts. But the Bureau of Prisons’ measures

will help federal inmates remain protected from Covid-19 and ensure

that they receive any required medical care during these difficult times.

     B.    The Bureau of Prisons is increasing the number of
           inmates who are granted home confinement.

  The Bureau of Prisons has also responded to Covid-19 by increasing

the placement of federal prisoners in home confinement. Recent

legislation now temporarily permits the Bureau of Prisons to “lengthen

the maximum amount of time for which [it] is authorized to place a

prisoner in home confinement” during the Covid-19 pandemic.

Coronavirus Aid, Relief, and Economic Security Act (CARES Act)

§ 12003(b)(2), Pub. L. No. 116-136, 134 Stat. 281, 516 (Mar. 27, 2020).

The Attorney General has also issued two directives, ordering the

Bureau of Prisons to use the “various statutory authorities to grant

home confinement for inmates seeking transfer in connection with the

ongoing Covid-19 pandemic.” (03-26-2020 Directive to BOP, at 1; accord

04-03-2020 Directive to BOP, at 1). The directives require the Bureau of

Prisons to identify the inmates most at risk from Covid-19 and “to

                                     7
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.454 Filed 07/14/20 Page 8 of 26




consider the totality of circumstances for each individual inmate” in

deciding whether home confinement is appropriate. (03-26-2020

Directive to BOP, at 1).

   The Bureau of Prisons’ efforts on this point are not hypothetical.

Over 6850 federal inmates have been granted home confinement since

the Covid-19 pandemic began, and that number continues to grow. BOP

Coronavirus FAQs. As the Sixth Circuit recently stressed, these efforts

show that “[t]he system is working as it should”: “A policy problem

appeared, and policy solutions emerged.” United States v. Alam, 960

F.3d 831, 836 (6th Cir. June 2, 2020).

   This policy solution is also tailored to the realities of the Covid-19

pandemic. As the Attorney General’s directives have explained, the

Bureau of Prisons is basing its home-confinement decisions on several

factors:

      1.) Each inmate’s age and vulnerability to Covid-19;

      2.) Whether home confinement would increase or decrease
      the inmate’s risk of contracting Covid-19; and

      3.) Whether the inmate’s release into home confinement
      would risk public safety.

(03-26-2020 Directive to BOP; 04-03-2020 Directive to BOP). These

criteria account for justifiable concerns about whether inmates “might
                                      8
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.455 Filed 07/14/20 Page 9 of 26




have no safe place to go upon release and [might] return to their

criminal activities,” as well as “legitimate concerns about public safety.”

Wilson, 961 F.3d at 845.

  The Bureau of Prisons, after all, cannot open its facilities’ gates

indiscriminately and unleash tens of thousands of convicted criminals,

en masse. See id. It must focus on the inmates who have the highest

risk factors for Covid-19 and are least likely to engage in new criminal

activity. This is true not just to protect the public generally, but to avoid

the risk that a released defendant will bring Covid-19 back into the jail

or prison system if he violates his terms of release or is caught

committing a new crime. See 18 U.S.C. § 3624(g)(5); 34 U.S.C.

§ 60541(g)(2).

  The Bureau of Prisons must also balance another important

consideration: how likely is an inmate to abide by the CDC’s social-

distancing protocols or other Covid-19-based restrictions on release?

Many inmates—particularly those who have been convicted of serious

offenses or have a lengthy criminal record—been already proven

unwilling to abide by society’s most basic norms. It is thus important to

evaluate “how . . . released inmates would look after themselves,”


                                     9
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.456 Filed 07/14/20 Page 10 of 26




Wilson, 961 F.3d at 845, including whether a particular inmate would

adhere to release conditions and social-distancing protocols during the

pandemic. If a prisoner would be unlikely to take release conditions or

Covid-19 precautions seriously, for instance, he would also be far more

likely than the general public to contract and spread Covid-19 if

released.

   Finally, the Bureau of Prisons’ home-confinement initiative allows it

to marshal and prioritize its limited resources for the inmates and

circumstances that are most urgent. For any inmate who is a candidate

for home confinement, the Bureau of Prisons must first ensure that his

proposed home-confinement location is suitable for release, does not

place him at an even greater risk of contracting Covid-19, and does not

place members of the public at risk from him. It must assess

components of the release plan, including whether the inmate will have

access to health care and other resources. It must consider myriad other

factors, including the limited availability of transportation right now

and the probation department’s reduced ability to supervise inmates

who have been released. All of those decisions require channeling

resources to the inmates who are the best candidates for release.


                                     10
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.457 Filed 07/14/20 Page 11 of 26




      Those types of system-wide resource-allocation decisions are difficult

even in normal circumstances. That is why Congress tasked the Bureau

of Prisons to make them and has not subjected the decisions to judicial

review. 18 U.S.C. § 3621(b) (“Notwithstanding any other provision of

law, a designation of a place of imprisonment under this subsection is

not reviewable by any court.”); United States v. Patino, No. 18- 20451,

2020 WL 1676766, at *6 (E.D. Mich. Apr. 6, 2020) (“[A]s a general rule,

the Court lacks authority to direct the operations of the Bureau of

Prisons.”). It is especially true now, given the Bureau of Prisons’

substantial and ongoing efforts to address the Covid-19 pandemic.

II.     The Court should deny Greene’s motion for compassionate
        release.

      A district court has “no inherent authority . . . to modify an otherwise

valid sentence.” United States v. Washington, 584 F.3d 693, 700 (6th

Cir. 2009). Rather, a district court’s authority to modify a defendant’s

sentence is “narrowly circumscribed.” United States v. Houston, 529

F.3d 743, 753 n.2 (6th Cir. 2008). Absent a specific statutory exception,

a district court “may not modify a term of imprisonment once it has

been imposed.” 18 U.S.C. § 3582(c). Those statutory exceptions are

narrow. United States v. Ross, 245 F.3d 577, 586 (6th Cir. 2001).

                                       11
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.458 Filed 07/14/20 Page 12 of 26




Compassionate release under 18 U.S.C. § 3582(c)(1)(A) is equally

narrow.

   First, compassionate release requires exhaustion, which Greene has

done here.

   Second, even if a defendant exhausts, he must show “extraordinary

and compelling reasons” for compassionate release, and release must be

“consistent with” the Sentencing Commission’s policy statements. 18

U.S.C. § 3582(c)(1)(A). As with the identical language in § 3582(c)(2),

compliance with the policy statements incorporated by § 3582(c)(1)(A) is

mandatory. See Dillon v. United States, 560 U.S. 817 (2010); United

States v. Jackson, 751 F.3d 707, 711 (6th Cir. 2014). To qualify, a

defendant must have a medical condition, age-related issue, family

circumstance, or other reason that satisfies the criteria in USSG

§ 1B1.13(1)(A) & cmt. n.1, and he must “not [be] a danger to the safety

of any other person or to the community,” USSG § 1B1.13(2).

   Third, even if a defendant is eligible for compassionate release, a

district court may not grant the motion unless the factors in 18 U.S.C.

§ 3553(a) support release. 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13. As

at sentencing, those factors require the district court to consider the


                                     12
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.459 Filed 07/14/20 Page 13 of 26




defendant’s history and characteristics, the seriousness of the offense,

the need to promote respect for the law and provide just punishment for

the offense, general and specific deterrence, and the protection of the

public. 18 U.S.C. § 3553(a).

      A.    Greene has satisfied the statutory exhaustion
            requirement.

    Greene has complied with § 3582(c)(1)(A)’s mandatory exhaustion

requirement. (R. 48-2: Def. Mot., 436–37).

      B.    There are no extraordinary and compelling reasons to
            grant Greene compassionate release.

   Compassionate release must be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C.

§ 3582(c)(1)(A). Congress tasked the Sentencing Commission with

“describe[ing] what should be considered extraordinary and compelling

reasons for [a] sentence reduction” under § 3582(c)(1)(A), as well

developing “the criteria to be applied and a list of specific examples” for

when release is permitted. 28 U.S.C. § 994(t).

   Because the Sentencing Commission has fulfilled Congress’s

directive in USSG § 1B1.13, that policy statement is mandatory. Section

3582(c)(1)(A)’s reliance on the Sentencing Commission’s policy


                                     13
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.460 Filed 07/14/20 Page 14 of 26




statements mirrors the language governing sentence reductions under

18 U.S.C. § 3582(c)(2) for retroactive guideline amendments. Compare

§ 3582(c)(1)(A) with § 3582(c)(2). When Congress uses the same

language in the same statute, it must be interpreted in the same way.

Marshall, 954 F.3d at 830. In both contexts, then, the Sentencing

Commission’s restraints “on a district court’s sentence-reduction

authority [are] absolute.” United States v. Jackson, 751 F.3d 707, 711

(6th Cir. 2014); accord Dillon v. United States, 560 U.S. 817, 830 (2010).

   The First Step Act did not change that. It amended only who could

move for compassionate release under § 3582(c)(1)(A). It did not amend

the substantive requirements for release. United States v. Saldana, No.

19-7057, 2020 WL 1486892, at *2–*3 (10th Cir. Mar. 26, 2020); United

States v. Mollica, No. 2:14-CR-329, 2020 WL 1914956, at *4 (N.D. Ala.

Apr. 20, 2020). Section 1B1.13 remains binding.

   Section 1B1.13 cabins compassionate release to a narrow group of

defendants who are most in need. That policy statement limits

“extraordinary and compelling reasons” to four categories: (1) the

inmate’s medical condition; (2) the inmate’s age; (3) the inmate’s family

circumstances; and (4) other reasons “[a]s determined by the Director of


                                     14
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.461 Filed 07/14/20 Page 15 of 26




the Bureau of Prisons,” which the Bureau of Prisons has set forth in

Program Statement 5050.50. USSG § 1B1.13 cmt. n.1. As the Tenth

Circuit recently explained, a district court “lack[s] jurisdiction” to grant

compassionate release when a defendant’s circumstances do not fall

within those categories. Saldana, 2020 WL 1486892, at *3.

   Greene relies on his medical condition, but he is not eligible for

compassionate release on this basis because his condition has been

successfully treated and it is not serious enough to satisfy the standard

in the first place. Greene’s medical records reveal that his right lung

showed “mild bronchiectasis with linear parenchymal distortion and

scarring along the posterior aspect of the right upper lobe and

extending inferiorly into the superior segment of the right lower lobe.”

(Exhibit 1). For descriptive purposes, the right lung comprises three

lobes (upper, middle, lower), sub-divided into ten segments (apical,

posterior, anterior, lateral, medial).

https://radiopaedia.org/articles/bronchopulmonary-segmental-anatomy-

1?lang=us As for Greene’s right lung, his records essentially show a

linear scar in the back section of the upper lobe that extends downward

to the top portion of the lower lobe. Except for this linear scar, the vast


                                     15
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.462 Filed 07/14/20 Page 16 of 26




majority of his right lung is normal; all of his left lung is normal. The

linear scar was suspicious for a “prior remote infectious or

inflammatory process.” (Id.).

      Consistent with a prior infection, Greene’s medical records also

show that he likely contracted TB years ago. (Exhibit 1: Medical

Records). Although a skin test returned positive for TB in 2016, he

tested negative for an active infection. (Id.). Nor did Greene exhibit

symptoms consistent with active TB. (Id.). So he received a 12-week

prophylactic treatment for latent TB in 2017. (Id.). In short, a linear

scar on one lung—from a now treated, latent condition—is not a

terminal illness with an end of life trajectory. See USSG § 1B1.13 cmt.

n.1. Nor is it a serious physical or medical condition that substantially

diminishes his ability to provide self-care within the prison and from

which he is not expected to recover. (Id.). Greene’s linear scar in his

right lung falls short of the threshold required for showing an

extraordinary and compelling reason, even in days of COVID-19.

   As for latent TB, several courts have denied compassionate release

motions based on such a diagnosis. “The same is true of Defendant’s

latent tuberculosis (TB) infection diagnosis. According to information


                                     16
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.463 Filed 07/14/20 Page 17 of 26




from the CDC cited by the Government, a latent TB infection is distinct

from an active TB infection in that persons with latent TB infections

cannot transmit the disease and do not have any symptoms . . . it is not

a certainty that a latent TB infection will progress to an active TB

infection.” United States v. Hazam, No. 18-CR-30029, 2020 WL

3265349, at *3 (C.D. Ill. June 17, 2020) (finding that prediabetes and

latent TB do not constitute extraordinary and compelling reasons for

compassionate release); See, also United States v. McLin, No. 1:17-CR-

110-LG-RHW, 2020 WL 3803919, at *3 (S.D. Miss. July 7, 2020) (“The

CDC does not indicate that tuberculosis (TB) increases severe risk of

illness from COVID-19.”); United States v. Sattar, No. 02-CR-395 (JGK),

2020 WL 3264163, at *3 (S.D.N.Y. June 17, 2020) (“Although

tuberculosis may be a risk factor for severe illness resulting from

COVID-19, Sattar has not demonstrated that his tuberculosis, which is

latent, is either not controlled currently or that it could not be

addressed adequately at FCI-Schuylkill.”).

   Because the inmate’s latent TB was controlled, asymptomatic, and

had been successfully treated, the district court denied the motion for

compassionate release in United States v. Rodriguez. No. CR 17-618,


                                     17
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.464 Filed 07/14/20 Page 18 of 26




2020 WL 3447777, at *4 (E.D. Pa. June 24, 2020) (finding no evidence

that his heart condition, hepatitis B, or asymptomatic, treated latent

TB put him at greater risk of COVID-19). As for latent TB, the facts in

Rodriguez align with Greene’s case. Recognizing that some district

courts have granted compassionate release for inmates with latent TB,

the court distinguished those cases because “there were other critical

circumstances that contributed to the court’s decision to grant release,

including the presence of another, more critical underlying condition

that increased the inmate’s COVID-19 risk, advanced age, and/or an

upcoming release date.” Id. at *4. For these reasons, Rodriguez

distinguished two cases (Atwi and Barrenchea) that Greene now cites

(R. 48: Def. Mot., 423–25) to support his argument. Id. Those same

distinctions apply equally to Greene’s claims. And the remaining cases

Greene relies on doom his argument for similar reasons.

   Start with United States v. Miller. No. CR 16-20222-1, 2020 WL

1814084, at *1, 4 (E.D. Mich. Apr. 9, 2020). At 69 years old, Miller had a

history of coronary artery disease, chronic obstructive pulmonary

disease (“COPD”), hypertension, hepatitis C, liver cancer, heart disease,

and cirrhosis of the liver. Id. He did not have latent TB. In granting


                                     18
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.465 Filed 07/14/20 Page 19 of 26




compassionate release, the court found that his chronic obstructive

pulmonary disease, serious heart condition, and liver disease put him at

a higher risk of severe illness from COVID-19. Id. Because Miller

involved an elderly man with a constellation of different, more serious

medical conditions, it lacks relevance here.

   Unable to muster relevant support for his argument, Greene resorts

to citing cases that involve the issuance of temporary restraining orders

in immigration actions. Neither Doe v. Barr, No. 20-CV-02141-LB, 2020

WL 1820667, at *1 (N.D. Cal. Apr. 12, 2020), nor Perez v. Wolf, No. 5:19-

CV-05191-EJD, 2020 WL 1865303, at *13 (N.D. Cal. Apr. 14, 2020),

analyzed whether certain medical conditions constitute extraordinary

and compelling reasons under 18 U.S.C. § 3582. (R. 48: Def. Mot., 423–

25). Because these cases applied different legal standards to answer

different questions, they have marginal relevance.

   Finally, Greene’s reliance on United States v. Johnson is misplaced

because circumstances other than his medical conditions animated the

result. No. CR H-96-176, 2020 WL 3618682, at *1–3 (S.D. Tex. July 2,

2020). Most importantly, Johnson served more than 90 percent of his

370-month sentence for two firearm convictions that would not run


                                     19
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.466 Filed 07/14/20 Page 20 of 26




consecutively were they imposed today because of the First Step Act. Id.

And the court found that Johnson, now in his fifties, is no longer a

threat to the community after having served over twenty years in

prison. Id. at *3. In contrast, Greene has not even served half of his 120

month sentence. (R. 27: Judgment, 102; PSR ¶ 70). And the problems

with relying on Johnson don’t end there.

   Behind the conclusion that latent TB increases risk of severe illness

from COVID-19 lies the flimsiest of support. Johnson cites a study,

quoted in Doe v. Barr, that concludes that persons with latent TB may

be more susceptible to severe illness from COVID-19. 2020 WL

3618682, at *1–3. But there are three compounding weaknesses here.

First, unlike an experimental study where the researcher controls most

of the variables, this was only an observational study—meaning the

researcher merely observed the patients without controlling any

variables. Doe v. Barr, No. 20-CV-02141-LB, 2020 WL 1820667, at *5

(N.D. Cal. Apr. 12, 2020). Second, this observational study disclosed

that its findings are limited because of the small number (36) of

patients observed. Id. Third, the study has not been peer reviewed. Id.

Relying on a small, observational study that has not even been peer


                                     20
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.467 Filed 07/14/20 Page 21 of 26




reviewed is grasping at the thinnest of reeds. And the clincher here is

that the CDC does not recognize latent TB as a condition that puts

persons at greater risk of severe illness from Covid-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-

conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fco

ronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-

higher-risk.html#copd

   Johnson also cites United States v. Atwi, No. 18-20607, 2020 WL

1910152, at *5 (E.D. Mich. Apr. 20, 2020), as additional support. 2020

WL 3618682, at *2. But Atwi shares the same defect by relying on the

same questionable study. 2020 WL 1910152, at *5. Atwi does have,

however, a critical distinction: his latent TB had not been treated. Id.

So the court there was concerned that “people with latent TB may

develop active TB if they do not receive treatment.” Id. (emphasis added).

In a similar vein, Johnson is silent as to whether Johnson ever received

treatment for latent TB. But on the other side of this coin, Greene

received a 12-week course of treatment for latent TB in 2017.




                                     21
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.468 Filed 07/14/20 Page 22 of 26




   So whether considered alone or in combination with the Covid-19

pandemic, Greene’s medical conditions do not constitute extraordinary

and compelling reasons for release under USSG § 1B1.13 cmt. n.1. See

United States v. Murphy, No. 15-20411, 2020 WL 2507619, at *5–*6

(E.D. Mich. May 15, 2020). And as his criminal history shows, he would

also be unlikely to follow basic restrictions on release—much less the

CDC’s social-distancing protocols or a stay-at-home order. So it is

hardly clear that Greene faces a greater risk now than he would if

released.

   Greene remains ineligible for compassionate release because he is

also a danger to the community. Section 1B1.13(2) only permits release

if a defendant is “not a danger to the safety of any other person or to the

community.” It thus prohibits the release of violent offenders, including

most drug dealers. See United States v. Stone, 608 F.3d 939, 947–48 &

n.6 (6th Cir. 2010); United States v. Knight, No. 15-20283, 2020 WL

3055987, at *3 (E.D. Mich. June 9, 2020). An evaluation of

dangerousness under § 3142(g) requires a comprehensive view of

community safety—“a broader construction than the mere danger of




                                     22
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.469 Filed 07/14/20 Page 23 of 26




physical violence.” United States v. Cook, 880 F.2d 1158, 1161 (10th Cir.

1989) (per curiam).

   Adhering to § 1B1.13(2) is especially important given the current

strain on society’s first responders and police departments, and the rise

in certain types of crime during the Covid-19 pandemic. Some cities,

including Detroit, have seen spikes in shootings and murders. The real

risks to public safety now will only increase if our community is faced

with a sudden influx of convicted defendants.

   Because Greene’s release would endanger the community,

§ 1B1.13(2) prohibits reducing his sentence under § 3582(c)(1)(A). This

case is Greene’s third felony conviction for drug trafficking. His most

recent state-court conviction involved his distribution of cocaine to a

person that died from an overdose of drugs. Even that sobering fact and

his subsequent prison sentence did not deter him from drug dealing

within months of his discharge from parole. And by adding the opioid

heroin and a firearm to his cocaine trafficking scheme, he has escalated

his dangerous behavior. See Knight, 2020 WL 3055987, at *3. This

factor, too, forecloses relief here.




                                       23
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.470 Filed 07/14/20 Page 24 of 26




      C.    The factors in 18 U.S.C. § 3553(a) strongly weigh
            against compassionate release.

   Even when an inmate has shown “extraordinary and compelling

reasons” and demonstrated that he is not dangerous, he is still not

entitled to compassionate release. Before ordering relief, the Court must

consider the factors set forth in 18 U.S.C. § 3553(a) and determine that

release is appropriate. See Knight, 2020 WL 3055987, at *3 (“The §

3553(a) factors . . . weigh against his request for compassionate

release.”); Murphy, 2020 WL 2507619, at *6 (denying compassionate

release because “the 18 U.S.C. § 3553(a) sentencing factors do not favor

release”). So even if the Court were to find Greene eligible for

compassionate release, the § 3553(a) factors should still disqualify him.

   The nature and circumstances of Greene’s offense are serious—

trafficking heroin and cocaine while armed. As for criminal history, he

has five felony convictions and qualifies as a career offender. Having

served several terms of imprisonment, he remains undeterred. Specific

deterrence should be a predominant factor here because of his

recidivism. Underlying all of this, his dozen misdemeanor convictions

may not speak directly to dangerousness, but they do reveal an

entrenched disrespect for the law. Indeed, he has two discipline

                                     24
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.471 Filed 07/14/20 Page 25 of 26




infractions in the last 15 months in prison. (Exhibit 2). The first

infraction involved his possession of a hazardous tool (cell phone); the

second concerned “disruptive conduct-moderate.” Id. The Court could

have no confidence that he would faithfully follow the terms of

supervision if released now. In short, nothing about Greene’s adult life

suggests that he will follow the law and refrain from endangering the

public if released here.

III. If the Court were to grant Greene’s motion, it should order
     a 14-day quarantine before release.

   If the Court were inclined to grant Greene’s motion despite the

government’s arguments above, the Court should order that he be

subjected to a 14-day quarantine before release.

                                Conclusion

   Greene’s motion should be denied.

                                          Respectfully submitted,

                                          MATTHEW SCHNEIDER
                                          United States Attorney

   Dated: July 14, 2020                   s/BLAINE LONGSWORTH
                                          Assistant United States Attorney
                                          600 Church St., Flint, MI 48502
                                          Phone: (810) 766-5177
                                          blaine.longsworth@usdoj.gov
                                          P55984

                                     25
Case 4:15-cr-20709-LVP-MJH ECF No. 51, PageID.472 Filed 07/14/20 Page 26 of 26




                    CERTIFICATION OF SERVICE

      I hereby certify that on, July 14, 2020, I electronically filed the

foregoing with the Clerk of the Court using the ECF system, which will

electronically serve all ECF participants.



                                           s/Jessica Stanton
                                           United States Attorney’s Office




                                     26
